Name: 2009/805/EC: Council Decision of 19Ã October 2009 on the conclusion of the Agreement between the European Community and the Swiss Confederation amending Annex 11 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products
 Type: Decision
 Subject Matter: European construction;  trade;  agricultural activity;  Europe;  international affairs
 Date Published: 2009-11-04

 4.11.2009 EN Official Journal of the European Union L 288/22 COUNCIL DECISION of 19 October 2009 on the conclusion of the Agreement between the European Community and the Swiss Confederation amending Annex 11 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (2009/805/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 37, 133 and 152(4)(b), in conjunction with the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas: (1) The Commission has negotiated, on behalf of the Community, an Agreement between the European Community and the Swiss Confederation amending Annex 11 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products. (2) The Agreement, together with the Final Act thereto, was signed, on behalf of the Community, on 23 December 2008 subject to its conclusion, in accordance with Council Decision 2008/979/EC (1). (3) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Swiss Confederation amending Annex 11 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (2), together with the Declaration attached to the Final Act thereto, is hereby approved on behalf of the Community. Article 2 The President of the Council shall, on behalf of the Community, give the notification provided for in Article 2 of the Agreement (3). Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 19 October 2009. For the Council The President E. ERLANDSSON (1) OJ L 352, 31.12.2008, p. 23. (2) OJ L 352, 31.12.2008, p. 24. (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.